DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species 1 in the reply filed on 29 March 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2004/0200412 to Frijlink.
In at least Figs. 1-3, Frijlink discloses a substrate processing device for processing a substrate, the substrate processing device comprising: a processing container (i.e. “reactor”, 19A, 19C, 28) configured to accommodate the substrate; a placement stage (4A) on which the substrate is mounted in the processing container; an exhauster (29) configured to exhaust a processing gas in the processing container; and a partition wall (16) disposed in the processing container and surrounding the placement stage, wherein, inside the partition wall, an exhaust flow path, which communicates with the exhauster, is formed to extend in a vertical direction over an entire circumference of the partition wall, and a plurality of openings (12), which communicates with a substrate processing space formed inside the partition wall above the placement stage and communicates with the exhaust flow path, is formed at regular intervals in an inner circumferential direction of the partition wall.
With respect to claim 2, in Frijlink, a space is formed between the processing container and the partition wall, and an end portion of the exhaust flow path communicates with the space when the partition is lowered (see, e.g., Fig. 3).  
With respect to claim 3, in Frijlink, an elevator (not shown, but necessarily provided, see, e.g., para. 38) is configured to raise and lower the partition wall between a substrate transport position and a substrate processing position, wherein the substrate processing space is formed when the partition wall is positioned at the substrate processing position.
With respect to claim 4, in Frijlink, an area in which the plurality of openings is formed in the partition wall is set in a range, which includes a height position of the 21substrate on the placement stage in a portion of the partition wall that forms a lateral circumferential surface of the substrate processing space.  See, e.g., Fig. 2.  Note: an area including “the range” can be somewhat arbitrarily chosen to meet this recitation (e.g. from top to bottom of the partition and entire circumference).  Additionally, it is noted that the height of the substrate placed on the placement stage will also affect this recitation, wherein the height of the substrate is not considered a structural feature of the claimed apparatus.  The courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 5, wherein the area in which the plurality of openings is formed in the partition wall is set in a lower half of the portion of the partition wall that forms the lateral circumferential surface of the substrate processing space.  As noted above, the area can be set somewhat arbitrarily and the area may include the lower half of the portion of the partition wall.  Again, see Fig. 1.
With respect to claim 6, in Frijlink, the partition wall includes a base body (Fig. 5A, 14 and 15), which surrounds the placement stage and has an inner circumference having a circular shape when viewed in a plan view, and a cylindrical exhaust ring (17 and 18) installed inside the base body to be spaced apart from an inner surface of the base body, and the plurality of openings is formed in the exhaust ring.
With respect to claim 9, in the exhaust flow path inside the partition wall, a flow path cross-sectional area of a portion close to an exhaust port of the exhauster is smaller than a flow path cross-sectional area of a portion communicating with the plurality of openings.  See, e.g., Fig. 5A.

Claim(s) 1, 4-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 4,976,217 to Frijlink (2).
Regarding claim 1:  In at least Figs. 1-4, Frijlink (2) discloses a substrate processing device for processing a substrate, the substrate processing device comprising: a processing container (i.e. “reactor”) configured to accommodate the substrate; a placement stage (4) on which the substrate is mounted in the processing container; an exhauster (29) configured to exhaust a processing gas in the processing container; and a partition wall (17, 5, 18, 9, 3, 10) disposed in the processing container and surrounding the placement stage, wherein, inside the partition wall, an exhaust flow path, which communicates with the exhauster, is formed to extend in a vertical direction over an entire circumference of the partition wall, and a plurality of openings (12), which communicates with a substrate processing space formed inside the partition wall above the placement stage and communicates with the exhaust flow path, is formed at regular intervals in an inner circumferential direction of the partition wall.
With respect to claim 4, in Frijlink (2), an area in which the plurality of openings is formed in the partition wall is set in a range, which includes a height position of the 21substrate on the placement stage in a portion of the partition wall that forms a lateral circumferential surface of the substrate processing space.  See, e.g., Fig. 1.  Note: an area including “the range” can be somewhat arbitrarily chosen to meet this recitation (e.g. from top to bottom and entire circumference of the partition).  Additionally, it is noted that the height of the substrate placed on the placement stage will also affect this recitation, wherein the height of the substrate is not considered a structural feature of the claimed apparatus.  The courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).
With respect to claim 5, wherein the area in which the plurality of openings is formed in the partition wall is set in a lower half of the portion of the partition wall that forms the lateral circumferential surface of the substrate processing space.  As noted above, the area can be set somewhat arbitrarily and the area may include the lower half of the portion of the partition wall.  Again, see Fig. 1.
With respect to claim 6, in Frijlink, the partition wall includes a base body (5 and 9), which surrounds the placement stage and has an inner circumference having a circular shape when viewed in a plan view, and a cylindrical exhaust ring (17 and 18) installed inside the base body to be spaced apart from an inner surface of the base body, and the plurality of openings is formed in the exhaust ring.
With respect to claim 8, an exhaust port (outer opening of 29) of the exhauster is disposed outside the partition wall when viewed in a plan view.  See, e.g., Fig. 1.
With respect to claim 9, in the exhaust flow path inside the partition wall, a flow path cross-sectional area of a portion close to an exhaust port of the exhauster is smaller than a flow path cross-sectional area of a portion communicating with the plurality of openings.  See, e.g., Fig. 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frijlink as applied to claims 1-6 and 9 (or Frijlink (2) as applied to claims 1, 4-6 and 8-9) in view of U.S. Patent 5,855,681 to Maydan et al.
Frijlink and/or Frijlink (2) disclose the device substantially as claimed and as described above.
However, Frijlink and/or Frijlink (2) fail to disclose the device wherein an opening ratio in the area in which the plurality of openings is formed is in a range of 45 to 55%.  
Maydan et al. disclose a partition with openings  wherein the number of openings in a partition (i.e. alternative way to refer to the claimed ratio) may be optimized for the purpose of achieving a desired pumping rate and uniformity (see, e.g., column 12, rows 52-64).
It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided an optimized ratio of openings in the partition of Frijlink or Frijlink (2) in order to achieve a desired pumping rate and uniformity as taught by Maydan et al.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frijlink as applied to claims 1-6 and 9 and/or claims 1, 4-6 and 8-9 as applied to Frijlink (2) in view of U.S. Patent Pub. No. 2016/0027672 to Asakawa et al.
Frijlink and Frijlink (2) disclose the device substantially as claimed and as described above.
However, each fail to disclose the device having a plurality of placement stages installed inside the processing container, and the partition wall, which individually surrounds the respective placement stages to form independent substrate processing spaces, is a single body and the exhaust flow path is independently formed for each of the substrate processing spaces.
Asakawa et al. disclose a single body partition wall (44) corresponding to two substrate mounting tables (placement stages) for the purpose of forming two respective processing spaces for processing two substrates simultaneously (see, e.g., Figs. 2-4 and paras. 47 and 81).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was effectively filed to have provided the device of Frijlink (or Frijlink (2)) having a plurality of placement stages installed inside the processing container, and a single body, partition wall, which individually surrounds the respective placement stages to form independent substrate processing spaces.
With respect to claim 11, in modified Frijlink or modified Frijlink (2), wherein the exhaust flow path of each respective processing space is exhausted through separate portions of the single body partition wall, it can be said that the exhaust flow path is independently formed for each of the substrate processing spaces

Conclusion
The  art made of record and not relied upon is considered pertinent to Applicant's disclosure. USP Pat. Pubs. 20160189987; 20190172689; 20200203194; and 20200312668 disclose similar subject matter relating to a substrate processing device with a plurality of placement stages.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARLA A MOORE/Primary Examiner, Art Unit 1716